DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 13 has been amended. Claims 1-21 are pending for examination.

Response to Arguments
Applicant's arguments filed 05/17/2022 have been fully considered but they are not persuasive. 
Applicant argues that 
Wolke fails to disclose, teach, or suggest at least “a plurality of frame segments” as claimed and that the “frame 20” of Wolke is a housing for the imager 10. Thus, Wolke does not describe a frame in the same context as independent claim 1.
Examiner respectfully disagrees. Fig. 1 of Wolke clearly shows a frame made up of segments i.e. the front that mounts the front of the imaging devices, the top/bottom surfaces of the housing. Fig. 1 also show marks that are dividers of the different segments of the frame. Figs. 6A-8A also shows a plurality of frame segments.
Applicant argues that 
Wolke fails to disclose, teach, or suggest at least “establishing a network among the plurality of frame segments” as claimed.
Examiner respectfully disagrees. The communication between segments of the frame is interpreted by the examiner to mean communicating between the measurement devices. As seen in fig. 2, the bidirectional link between the devices of fig. 2 shows a direct and indirect network communication.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-8, 17, 20-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wolke (US 20180224270 A1).

Regarding claim 1, Wolke teaches a modular inspection system for measuring an object, the modular inspection system comprising: 
a plurality of frame segments, the frame segments being configured to mechanically couple together to form a frame ([0077] FIG. 1 is a perspective view of a triangulation scanner 10, also referred to as a 3D imager 10, according to an embodiment. It includes a frame 20), the plurality of frame segments comprising a plurality of measurement device link segments, each of the plurality of measurement device link segments comprising a measurement device which together form a plurality of measurement devices having a field of view within or adjacent to the frame, each of the plurality of measurement devices being operable to measure three-dimensional (3D) coordinates for a plurality of points on the object ([0077] FIG. 1 is a perspective view of a triangulation scanner 10, also referred to as a 3D imager 10, according to an embodiment. It includes a frame 20, a projector 30, a first camera assembly 60, and a second camera assembly 70.); and 
a computing device to receive data from the plurality of measurement devices via a network established by the plurality of measurement device link segments (The processor 22 may communicate with an external computer processor 25 or a network processor 26 over a communications medium such as wired channels 24 or wireless channels 29. [0078]).

Regarding claim 2, Wolke teaches the modular inspection system of claim 1, wherein the plurality of frame segments further comprise a joint link segment to mechanically couple between two measurement device link segments (Fig. 1).

Regarding claim 3, Wolke teaches the modular inspection system of claim 2, wherein the joint link segment comprises an electrical path to electrically couple the two measurement device link segments to enable data to be transmitted from a first of the two measurement device link segments to a second of the two measurement device link segments ([0012] FIG. 2 is a block diagram of electrical components of a triangulation scanner according to an embodiment of the present invention;).

Regarding claim 6, Wolke teaches the modular inspection system of claim 2, wherein the joint link segment is configured to mechanically couple between the two measurement device link segments to cause the two measurement device link segments to be at a substantially straight relationship to one another (Fig. 1).

Regarding claim 7, Wolke teaches the modular inspection system of claim 1, wherein each of the plurality of measurement devices is operable to measure the 3D coordinates for the plurality of points on the object as the object passes through or adjacent to the frame from a first position to a second position ([0008] According to a further embodiment of the present invention, a method for measuring three-dimensional (3D) coordinates of an object,).

Regarding claim 8, Wolke teaches the modular inspection system of claim 1, wherein the computing device comprises one or more processors that execute computer instructions for determining a location of an anomaly on a surface of the object based at least in part on the data received from the measurement devices ([0137] FIG. 34A is a 2D image of a translucent object 3402 having some small features on the spherical surface. In an embodiment, the overall shape of the object 3402 is taken to be a sphere. Normal vectors are determined with respect to a spherical shape. These normal vectors are obtained by determining the DOP and AOP values based on three or more images obtained from linear polarizers at different angles as described herein above with reference to FIGS. 20, 21, and FIG. 22. Based on the calculated normal vectors, detailed features on the surface of the object 3402 may be seen. FIG. 34B shows a stripe defect 3404 on the surface of the object 3402. F). 

Regarding claim 17, Wolke teaches a method comprising: 
arranging a plurality of frame segments to form a first frame having a first shape, the plurality of frame segments comprising a plurality of measurement device link segments and a plurality of joint link segments ([0077] FIG. 1 is a perspective view of a triangulation scanner 10, also referred to as a 3D imager 10, according to an embodiment. It includes a frame 20), each of the plurality of measurement device link segments comprising a measurement device which together form a plurality of measurement devices having a field of view within or adjacent to the first frame, each of the plurality of measurement devices being operable to measure three- dimensional (3D) coordinates for a plurality of points on an object ([0077] FIG. 1 is a perspective view of a triangulation scanner 10, also referred to as a 3D imager 10, according to an embodiment. It includes a frame 20, a projector 30, a first camera assembly 60, and a second camera assembly 70.); 
establishing a network among the plurality of frame segments when the frame segments are arranged in the first shape to transmit data to a computing device (The processor 22 may communicate with an external computer processor 25 or a network processor 26 over a communications medium such as wired channels 24 or wireless channels 29. [0078]); and 
receiving, by the computing device, data from the plurality of measurement devices via the network established by the plurality of frame segments when the plurality of frame segments are arranged in the first shape (The processor 22 may communicate with an external computer processor 25 or a network processor 26 over a communications medium such as wired channels 24 or wireless channels 29 [0078]. Fig. 2).

Regarding claim 20, Wolke teaches the method of claim 17, wherein each of the plurality of frame segments comprise an electrical path to established the network (The processor 22 may communicate with an external computer processor 25 or a network processor 26 over a communications medium such as wired channels 24 or wireless channels 29. The external computer processor 25 may bidirectionally communicate with the network processor 26 over wired channels 24 or wireless channels 29. [0078]).

Regarding claim 21, Wolke teaches the method of claim 17. wherein each of the plurality of frame segments comprise an optical path to establish the network (The processor 22 may communicate with an external computer processor 25 or a network processor 26 over a communications medium such as wired channels 24 or wireless channels 29. The external computer processor 25 may bidirectionally communicate with the network processor 26 over wired channels 24 or wireless channels 29. [0078]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wolke in view of Eromäki (US 20170111578 A1).
Regarding claim 4, Wolke teaches the modular inspection system of claim 2. Wolke does not teach the following limitations, however, in an analogous art, Eromäki teaches wherein the joint link segment is configured to mechanically couple between the two measurement device link segments to cause the two measurement device link segments to be at a substantially 90-degree relationship to one another (fig. 2A-D).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Eromäki and apply them to Wolke. One would be motivated as such as to be able to capture 360 degree panoramic (Eromäki: [0004]).

Regarding claim 5, Wolke teaches the modular inspection system of claim 2. Wolke does not teach the following limitations, however, in an analogous art, Eromäki teaches wherein the joint link segment is configured to mechanically couple between the two measurement device link segments to cause the two measurement device link segments to be at a substantially 45-degree relationship to one another (fig. 2A-D).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Eromäki and apply them to Wolke. One would be motivated as such as to be able to capture 360 degree panoramic (Eromäki: [0004]).

Regarding claim 18, Wolke teaches the method of claim 17. Wolke does not teach the following limitations, however, in an analogous art, Eromäki teaches rearranging the plurality of frame segments to form a second frame having a second shape (Figs. 2A-D).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Eromäki and apply them to Wolke. One would be motivated as such as to be able to capture 360 degree panoramic (Eromäki: [0004]).

Regarding claim 19, Wolke in view of Eromäki teaches the method of claim 18. Eromäki teaches reestablishing the network among the plurality of frame segments when the plurality of frame segments are arranged in the second shape to transmit data to the computing device; and receiving, by the computing device, data from the plurality of measurement devices via the network reestablished by the plurality of frame segments when the plurality of frame segments are arranged in the second shape (the hardware unit 5 may be connected to a Wi-Fi module 16 wirelessly transmitting the 360 degree spherical image data or the stereoscopic image data to an external receiving device 18, such as a computer, laptop or a mobile phone 17 [0027].).


Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wolke in view of Buibas (US 10535146 B1).
Regarding claim 9, Wolke teaches the modular inspection system of claim 1. Wolke does not teach the following limitations, however, in an analogous art, Buibas teaches wherein a first measurement device link segment of the plurality of measurement device link segments comprises a first network switch electrically coupled to the measurement device of the first measurement device link segment (two network switches 4501 and 4503 are included; these switches may provide for example connections to each camera and to each lighting module, and a connection between the smart shelf and the store computer or computers. [Col 46 lines 35-40]).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Buibas and apply them to Wolke. One would be motivated as such as to enable remote connection (Buibas : [Col 50 lines: 49-68]).

Regarding claim 10, Wolke in view of Buibas teaches the modular inspection system of claim 9, Buibas teaches wherein the first network switch is electrically coupled to the measurement device of the first measurement device link segment by at least two electrical cables (Fig. 45). The same motivation used to combine Wolke in view of Buibas in claim 9 is applicable.

Regarding claim 11, Wolke in view of Buibas teaches the modular inspection system of claim 9, Buibas teaches wherein the first network switch is electrically coupled to the computing device (two network switches 4501 and 4503 are included; these switches may provide for example connections to each camera and to each lighting module, and a connection between the smart shelf and the store computer or computers. [Col 46 lines 35-40]). The same motivation used to combine Wolke in view of Buibas in claim 9 is applicable.

Regarding claim 12, Wolke in view of Buibas teaches the modular inspection system of claim 9, Buibas teaches wherein a second measurement device link segment of the plurality of measurement device link segments comprises a second network switch electrically coupled to the measurement device of the second measurement device link segment (two network switches 4501 and 4503 are included; these switches may provide for example connections to each camera and to each lighting module, and a connection between the smart shelf and the store computer or computers. [Col 46 lines 35-40]). The same motivation used to combine Wolke in view of Buibas in claim 9 is applicable.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wolke in view of Becker (US 20170191822 A1).
Regarding claim 16, Wolke teaches the modular inspection system of claim 1. Wolke does not teach the following limitations, however, in an analogous art, Becker wherein at least one of the plurality of measurement device link segments comprises at least one fan (The arm electronics assembly 130 may include fans that cooperate with vents 131 to provide cooling. [0077]).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Becker and apply them to Wolke. One would be motivated as such as to provide cooling (Becker: [0077).

Allowable Subject Matter
Claims 13-15 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486